department of the treasury internal_revenue_service washington d c date cc pa apjp wta-n-126844-01 o f f i c e o f c h i e f c o u n s e l number release date uilc internal_revenue_service national_office service_center advice memorandum for terence lutes director electronic_tax_administration wage investment division attn carol brauzer from deborah a butler associate chief_counsel procedure administration subject facsimile signatures at your request this significant service_center advice clarifies whether the service_center campuses may accept as filed delinquent returns with faxed signatures in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent for purposes of this memorandum faxing is a process in which a fax machine electronically scans an original document reduces the document to a series of digital signals and transmits those signals over telephone lines to a receiving machine that reassembles the signals and then reproduces the original document faxing gives the receiver a dollar_figurefaxed copy of the original document the signature on a faxed copy is likewise a copy of the dollar_figureoriginal signature issue whether under the circumstances described below a faxed copy of a taxpayer s signature is an acceptable signature for purposes of sec_6061 and sec_6065 of the internal_revenue_code conclusion as explained below a faxed signature may be sufficient with the proper safeguards to authenticate and verify a tax_return under sec_6061 and sec_6065 of the code the director of electronic_tax_administration however must approve any procedure to accept fax signatures or any other alternative signature method independent of any chief_counsel opinion on legal sufficiency counsel’s legal wta-n-126844-01 opinion does not constitute and should not be confused with the service’s independent administrative decision to implement processing procedures thus no service office may modify current procedures to accept faxed signatures without prior express approval from the director of electronic_tax_administration facts in the case of taxpayers who are delinquent in filing their income_tax returns the automated substitute for return asfr unit of the philadelphia service_center psc prepares a substitute for return sfr and sends these taxpayers a 30-day_letter explaining the proposed assessment of tax the letter advises the taxpayer that unless the taxpayer voluntarily files a return the service will assess tax based on the income information it has available the 30-day_letter invites the taxpayer to file by mailing a return to psc for filing and processing taxpayers occasionally contact the asfr unit by telephone to ask whether they may fax their delinquent returns to psc the 30-day_letter does not provide any fax number to which the taxpayer can fax a return the asfr unit proposes to give its fax number to these taxpayers and allow them to fax their delinquent returns to psc the asfr unit would treat the faxed return as the taxpayer’s original return and not require the taxpayer to send the copy containing the original pen-and-ink signature the asfr unit requested advice as to whether a faxed copy of a taxpayer s manual signature sufficiently authenticates and verifies the return so that asfr may accept these returns for filing and processing law discussion sec_6061 of the code provides as a general_rule that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary sec_6065 specifies that except as otherwise provided by the secretary any return declaration statement or other document required to be made under any provision of the internal revenue laws or regulations shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6061 and sec_6065 require signatures to authenticate and verify the return or other document submitted the signature authenticates the return by identifying the return as the signer s the signature operates to verify the return by confirming the truth correctness and completeness of the return wta-n-126844-01 sec_301_6061-1 of the regulations on procedure and administration provides that the secretary commissioner through delegation may prescribe in forms instructions or other appropriate guidance the method of signing any return statement or other document required to be made under any provision of the internal revenue laws or regulations in adopting a particular signature method the service must be satisfied that the signature reliably authenticates and verifies the return or other documents submitted reliability is the crucial factor it has traditionally been the service’s position that sec_6061 and sec_6065 of the code contemplate original signatures the code does not define signature but rather subsumes the common_law definition at common_law the critical element of authentication is the signer s act of adopting the document being dollar_figuresigned thus the requirement for an dollar_figureoriginal signature can be satisfied by a faxed copy of a taxpayer s manual signature if the taxpayer adopts the faxed copy as his or her signature for purposes of the return the critical administrative task for the service is to determine whether the taxpayer intended to adopt the copy faxed signatures may be accepted in situations where reliable authenticating safeguards are present asfr proposal we see no legal impediment to implementing the proposal to accept faxed returns in the asfr program provided that the signatures are reliably authenticated the service has developed authentication procedures for corresponding with taxpayers by fax machine to perfect unsigned returns mailed to the service_center campuses these procedures require the service centers to contact the taxpayer by telephone verify the taxpayer s identity and offer to transmit a dollar_figurejurat notice to the taxpayer by fax machine if the taxpayer agrees to sign the return by fax the service exchanges fax telephone numbers with the taxpayer and advises the taxpayer that his or her faxed signature will be treated as his or her original signature and will become part of the taxpayer s return these authentication procedures ensure that the taxpayer adopted the faxed signature should the service decide to implement the faxed signature proposal for the see gcm date dollar_figurewe believe that sec_6061 requires an original signature unless there is a specific exception provided revproc_78_29 1978_2_cb_526 dollar_figure a ll taxpayer signatures on forms to be filed with the internal_revenue_service must be original signatures affixed subsequent to the reproduction process wta-n-126844-01 asfr program the service should impose safeguards similar to those described above specifically we recommend that the service verify the identity of taxpayers calling to request permission to fax their returns we also recommend that the service advise the taxpayer during the telephone conversation that the faxed return will constitute the taxpayer’s valid signed income_tax return for the taxable_year further the service should document the date the taxpayer called the service and that the taxpayer agreed to fax his or her return to the service we recommend that the service not put its fax number on asfr notices but supply its fax number only after verifying the identity of the taxpayer and advising the taxpayer that the faxed return will constitute his or her original income_tax return independent administrative decision it is important to distinguish our legal analysis of the asfr proposal or any other signature method proposal from the administrative decision to implement the proposal regardless of the legal sufficiency of a signature method the service must make an independent business decision on whether to implement any given processing method including a signature authentication method that is the service may decide for any number of business reasons that it will not implement the asfr proposal the commissioner has designated the director of electronic_tax_administration to coordinate review and approve all business decisions on alternative signature methods therefore no service office may modify current procedures to accept faxed signatures without prior express approval from the director of electronic_tax_administration finally to ensure uniformity of taxpayer treatment the service should update the internal_revenue_manual to provide specific instructions to employees responsible for processing returns and for evaluating signatures if you have any questions regarding this matter please contact branch office of procedure and administration administrative provisions and judicial practice division at
